DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on April 27 of 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment, per MPEP 606.01. Any changes to claim scope at time of allowance may also result in an additional title amendment.

At this time, the following title is suggested: Illumination Device with Elongated Optical Element with at Least One Cavity.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following structural elements and features must be shown or canceled from the claim:
the “plurality of indentations” as defined in dependent claim 5;
 “a groove” as defined in dependent claim 6;
the “one or more phosphor elements” as defined in dependent claims 8-11;
the “one or more indentations” as defined in dependent claims 9 and 10; and
 “a gap” as defined in dependent claim 11;
No new matter should be entered.

The applicant is advised that this action only exemplifies the objections to the drawings, applicant’s cooperation is requested in correcting all the occurrences of the cited, or any other errors of which applicant may become aware in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 

Claim Objections
Claims 1-24 are objected to because they include grammatical, syntax, and/or typographical errors. Appropriate correction is required to place the claims in proper form for allowance (see proposed claim amendment, below).

Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and/or accommodate the new language.

CLAIM 1.	An illumination device comprising: 
a plurality of light-emitting elements (LEEs); and 
a transparent elongate optical element including one or more cavities arranged along an elongation direction of the optical element, wherein the optical element is arranged to receive light from the LEEs though a surface extending along the elongation direction.

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 12, 13, 15, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SLAYDEN (U.S. Pat. 6,361,186).

Regarding independent claim 1, SLAYDEN discloses an illumination device (as seen in Figure 1) including multiple light-emitting elements (LEEs) 51/53/55 (as seen in Figure 6); and a transparent elongate optical element 10 (as seen in Figure 6) including one or more cavities 21 (internal cavity having center at 21, as seen in Figure 2) arranged along an elongation of the optical element 10 (as seen in Figure 1), wherein the optical element 10 is arranged to receive light from the LEEs 51/53/55
Regarding dependent claim 3, SLAYDEN further discloses the optical element 10 has a tubular shape (as seen in Figure 1) with one cavity 21 extending along a full elongate extension of the optical element (as seen in Figure 1). 

Regarding dependent claim 4, SLAYDEN further discloses the optical element 10 has a closed annular shape (as seen in Figure 2). 

Regarding dependent claim 7, SLAYDEN further discloses the multiple LEEs 51/53/55 are operatively arranged on a planar substrate 57 (as seen in Figure 6). 

Regarding dependent claim 12, SLAYDEN further discloses both the optical element 10 and cavity 21 have circular sections (as seen in Figure 2) in planes perpendicular to the elongate extension of the optical element 10 (as seen in Figure 2).
 
Regarding dependent claim 13, SLAYDEN further discloses, in planes perpendicular to the elongate extension of the optical element 10, sections of the optical element 10 and the cavity 21 are concentric (as seen in Figure 2). 

Regarding dependent claim 15, SLAYDEN further discloses the optical element 10 has a circular section (as seen in Figure 2). 

Regarding dependent claim 16, SLAYDEN further discloses the cavity 21 has a circular section (as seen in Figure 2). 

Regarding dependent claim 19, SLAYDEN further discloses the LEEs 51/53/53 are spaced apart from the optical element 10 (as seen in Figure 6). 

Regarding independent claim 20, SLAYDEN discloses an illumination device (as seen in Figure 1) including multiple light-emitting elements (LEEs) 51/53/55 (as seen in Figure 6); and a transparent tubular optical element 10 (as seen in Figure 1) including a tubular cavity 21 (internal cavity having center at 21, as seen in Figure 2) extending along an elongation of the optical element 10 (as seen in Figure 1), wherein the optical element 10 is arranged to receive light from the LEEs 51/53/55 along the elongation (as seen in Figure 6). 

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, 8, 14, 17 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over SLAYDEN (U.S. Pat. 6,361,186).

Regarding dependent claim 2, SLAYDEN discloses all the limitations of the claim, as previously detailed, except the optical element 10 extending along a curvilinear path. 
However, it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the In re Dailey, 149 USPQ 47 (CCPA 1976). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made shape the optical element 10 of SLAYDEN to extend along a curvilinear path, to achieve the predictable result of providing curved shaped, as necessitated by the specific aesthetic and/or spatial requirements of a given application.

Regarding dependent claim 5, SLAYDEN further discloses the optical element 10 includes a plurality of indentations optically coupled with the LEEs 51/53/55.
However, the examiner takes Official Notice of the use and advantages of indentations, specifically those coupled to light sources, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a plurality of known indentations coupled to the LEEs 51/53/55 in the patented illumination device of SLAYDEN, to obtain the predictable result of enabling the apparatus to efficiently couple light from the LEEs 51/53/55 to the optical element 10. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385). 

Regarding dependent claim 6, SLAYDEN further discloses the optical element 10 includes a groove arranged along the extension of the optical element 10 and optically coupled with the LEEs 51/53/55.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known extending along optical member 10 and coupled to the LEEs 51/53/55 in the patented illumination device of SLAYDEN, to obtain the predictable result of enabling the apparatus to efficiently couple light from the LEEs 51/53/55 to the optical element 10. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385). 

Regarding dependent claim 8, SLAYDEN discloses all the limitations of the claim, as previously detailed, except one or more phosphor elements arranged to receive light from the LEEs 51/53/55 and configured to convert at least a portion of the received light into light having a second spectral power distribution different from a first spectral power distribution of the received light.
However, the examiner takes Official Notice of the use and advantages of phosphor element, specifically for converting received light into light having a second spectral power distribution different from a first spectral power distribution of the received light, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include known phosphor elements in the patented illumination device of SLAYDEN, to obtain the predictable result of enabling the apparatus to project light having at least two different spectral power distributions. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385). 

Regarding dependent claim 14, SLAYDEN further discloses in planes perpendicular to the elongate extension of the optical element 10, sections of the optical element 10 and the cavity 21 are concentric (as seen in Figure 2).
SLAYDEN discloses all the limitations of the claim, as previously detailed, except, in planes perpendicular to the elongate extension of the optical element 10, sections of the optical element 10 and the cavity 21 are eccentric.
However, it has been long held by the courts that rearranging parts of a prior art structure involves only ordinary skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was arrange the optical element 10 and the cavity 21 to be eccentric, to achieve the predictable result of providing a desired illumination output, as necessitated by the specific requirements of a given application.

Regarding dependent claim 17, SLAYDEN further discloses in planes perpendicular to the elongate extension of the optical element 10, sections of the optical element 10 and the cavity 21 are concentric (as seen in Figure 2).
SLAYDEN discloses, or at least suggests when combined with the knowledge readily available to one of ordinary skill in the art at the time the instant invention was made, all the limitations of the claim, as previously detailed, except the section of the cavity 21 being offset from a section of the optical element 10 toward the LEEs. 51/53/55.

In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was arrange the section of the cavity 21 to be offset from a section of the optical element 10 toward the LEEs 51/53/55, to achieve the predictable result of providing a desired illumination output, as necessitated by the specific requirements of a given application.

Regarding independent claim 21, SLAYDEN discloses an illumination device 10 (as seen in Figure 6) including multiple light-emitting elements (LEEs) 51/53/55 (as seen in Figure 6); and a transparent elongate optical element 10 (as seen in Figure 6) having a circular section perpendicular to an elongation thereof (as seen in Figure 6), wherein the optical element 10 is arranged to receive light from the LEEs 51/53/55 along the elongation (as seen in Figure 6). 
SLAYDEN discloses all the limitations of the claim, as previously detailed, except the transparent elongate optical element 10 (as seen in Figure 6) having an elliptical section.
However, it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976). 
10 of SLAYDEN to an elliptical section, to achieve the predictable result of providing desired aesthetic look or illumination output, as necessitated by the specific aesthetic and/or illumination requirements of a given application.

Regarding dependent claim 22, SLAYDEN further discloses axes of the LEEs 51/53/55 coincide with an axis of the section of the optical element 10 (as seen in Figure 6). 

Regarding dependent claim 23, SLAYDEN further discloses axes of the LEEs 51/53/55 coincide with an axis of the section of the optical element 10 (as seen in Figure 6).
SLAYDEN discloses, or at least suggests when combined with the knowledge readily available to one of ordinary skill in the art at the time the instant invention was made, all the limitations of the claim, as previously detailed, except axes of the LEEs 51/53/55 differ from axes of the section of the optical element 10. 
However, it has been long held by the courts that rearranging parts of a prior art structure involves only ordinary skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was arrange the axes of the LEEs 51/53/55 differ from axes of the section of the optical element 10, to achieve the predictable result of providing a 

Regarding dependent claim 24, SLAYDEN further discloses the LEEs 51/53/55 are spaced apart from the optical element 10 (as seen in Figure 6).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nichols (U.S. Pat. 4,767,172), Hubble, III et al. (U.S. Pat. 5,526,190), Saito (U.S. Pat. App. Pub. 2008/0211429), Chang (U.S. Pat. App. Pub. 2011/0305024), Lu et al. (U.S. Pat. 8,876,325), Li et al. (U.S. Pat. App. Pub. 2015/0145406), Trincia et al. (U.S. Pat. App. Pub. 2015/0345743), Pickard (U.S. Pat. 9,494,293), Boonekamp et al. (U.S. Pat. 9,719,637), Sobczyk et al. (U.S. Pat. 9,976,708), Li et al. (U.S. Pat. 10,274,166), and Xu et al. (U.S. Pat. 11,199,305) disclose illumination devices including a plurality of light emitting elements provided on a planar substrate, a transparent elongated optical member defining a longitudinal axis, and at least one cavity formed in the optical member and extending along the longitudinal axis, with the light emitting elements arranged in a direction along the longitudinal axis to project light into the optical elements. Some of the illumination devices further disclose a plurality of indentations optically coupled with the light emitting elements, one or more phosphor elements for converting light from the light emitting elements into light with a different spectral distribution.

Allowable Subject Matter
Claims 9-11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.
/Ismael Negron/
Primary Examiner, AU 2875